Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	This action is responsive to communication filed on: 23 June 2021 with acknowledgement of an original application filed on 1 February 2021 and continuing data of 371 PCT with a Chinese filing date of 21 December 218.
2.	Claims 1-20 are currently pending.  Claims 1, 8, and 15, are independent claims.  Claims 1, 4-5, 7-8, 11-12, 15, and 18-19, have been amended.  
Response to Arguments

3.	Applicant's arguments filed 23 June 2021 have been fully considered however they are moot due to new grounds of rejection necessitated by applicant’s amendments to the claims.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haldenby et a. U.S. Patent Application Publication No. 2017/0046652 (hereinafter ‘652) in view of Nagla et al. U.S. Patent Application Publication No. 2018/0018723 (hereinafter ‘723) in further view of Vijayvergia et al. U.S. Patent No. 10,833,843 (hereinafter ‘843).
As to independent claim 1, “A blockchain-based data processing method, comprising: receiving, by a node device of a service acceptance platform, service processing application data of a target user” is taught in ‘652 paragraphs 145-147, note the insurance company (i.e. service acceptance platform) receives an application and application data from a user;
	“generating, by the node device of the service acceptance platform based on the service processing application data, a first service processing result” is shown in ‘652 paragraphs 147 and 198, note the insurance company generates a quote (i.e. service acceptance) and the system may generate and/or confirm an insurance policy;
	“encrypting, by the node device of the service acceptance platform, the first service processing result using a public key of a node device of a service processing entity” is disclosed in ‘652 paragraphs 71 and 150;
the following is not explicitly taught in ‘652:  
	“and sending, by the node device of the service acceptance platform, a first transaction to a blockchain, the first transaction being recorded in a distributed database of the blockchain upon verification of the first transaction by a plurality of node devices associated with the blockchain according to a consensus mechanism” however ‘723 teaches a blockchain distributed database (i.e. ledger) that receives transaction and writes verified transaction to a blockchain in paragraphs 5-6, 104-105, 113, and 127;
	“the first transaction comprises the encrypted first service processing result” however ‘723 teaches transaction data can be encrypted in paragraph 89;
	“and the plurality of node devices associated with the blockchain comprises the node device of the service acceptance platform and the node device of the service processing entity” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a system and method for tracking behavior of networked devices using a hybrid public-private blockchain ledgers taught in ‘652 to include a means to utilize a consensus mechanism with a plurality of devices associated with the blockchain.  One of ordinary skill in the art would have been motivated to perform such a modification because records maintained using conventional techniques are susceptible to tampering see ‘723 paragraphs 3-4.the following is not explicitly taught in ‘652 and ‘723:
	“wherein: the first transaction is recorded in a distributed database of the blockchain by, adding, by node devices with an accounting permission in the blockchain, the first transaction to a candidate block, broadcasting, by a consensus accounting node, the candidate block to the node devices associated with the blockchain, wherein the consensus accounting node device satisfies the consensus mechanism of the blockchain and is selected from the node devices with the accounting permission, and setting the candidate block as a latest block after the candidate block is verified and approved by a preset quantity of node devices associated with the blockchain, and adding the latest block to the distributed database of the blockchain” however ‘843 teaches how miners (i.e. node devices with an accounting permission) satisfies a consensus mechanism and broadcasts their block to be added to the blockchain in col. 10, line 19 through col. 11, line 23.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a system and method for tracking behavior of networked devices using a hybrid public-private blockchain ledgers taught in ‘652 and ‘723 to include a means to 
	As to dependent claim 2, “The method of claim 1, further comprising: obtaining, by the node device of the service acceptance platform from the distributed database of the blockchain, a second transaction comprising a second service processing result of the target user generated by the node device of the service processing entity; and sending the second service processing result to the target user” is taught in ‘723 paragraphs 3, 62, and 104, note a number of transaction (i.e. second) are recorded for a vehicle in the blockchain, i.e. ‘another block’, update vehicle records with different vehicle related transactions (i.e. second transaction).
	As to dependent claim 3, “The method of claim 2, wherein the second service processing result is encrypted using a public key of the node device of the service acceptance platform” is shown in ‘652 paragraph 71.
	As to dependent claim 4, “The method of claim 1, wherein: the service acceptance platform comprises an insurance application acceptance platform; the service processing entity comprises an insurance application review agency; the service processing application data comprises insurance application data of the target user; the first service processing result comprises insurance policy application data; and the second service processing result comprises an insurance application result of the target user” is disclosed in ‘652 paragraphs 145-147 and 198.
	As to dependent claim 5.    The method of claim 1, wherein: the service acceptance platform comprises a claim settlement acceptance platform; the service processing entity 
	As to dependent claim 6, “The method of claim 1, wherein: the blockchain is a consortium blockchain; and the node device of the service acceptance platform and the node device of the service data processing entity are consortium member node devices of the consortium blockchain” is shown in ‘723 paragraphs 127, note the blockchain is operated by authorized entities which are trusted therefore it is a consortium (an agreement or group of companies) blockchain.
	As to dependent claim 7, “The method of claim 1, further comprising: obtaining, by the node device of the service data processing entity from the distributed database of the blockchain, the first transaction” is disclosed in ‘652 paragraphs 145-147;
	“generating, by the node device of the service data processing entity, a second service processing result based on the first service processing result” is taught in ‘723 paragraphs 3, 61, and 101;
	“encrypting, by the node device of the service data processing entity, the second service processing result using a public key of the node device of the service acceptance platform” is shown in ‘652 paragraphs 71 and 150;
	“and sending, by the node device of the service processing entity, a second transaction to the blockchain for the second transaction to be recorded in the distributed database of the blockchain upon verification of the second transaction by the plurality of node devices associated with the blockchain according to the consensus mechanism, wherein the second 
	As to independent claim 8, this claim is directed to a system executing the method of claim 1; therefore it is rejected along similar rationale.
	As to dependent claims 9-14, these claims contain substantially similar subject matter as claims 2-14; therefore they are rejected along similar rationale.
	As to independent claim 15, this claim is directed to a non-transitory computer-readable storage medium executing the method of claim 1; therefore it is rejected along similar rationale.
	As to dependent claims 16-20, these claims contain substantially similar subject matter as claims 2-12 and 14; therefore they are rejected along similar rationale.

6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Ramathal et al		U.S. Patent No. 9,998,286 
Which teaches the system ensures that block added to the blockchain were generated in compliance with consensus operating procedure in the Abstract.
	Dennis			U.S. Patent No. 10,305,833
Which teaches in col. 20, lines 50-61, “New blocks can be created and added to the blockchain in a process called mining…”.
	Nagelberg et al. 	U.S. Patent No. 10,396,985
Which explains in col. 14, line 9 through col. 15, line 39 miners with respect to a blockchain protocol.
	Hopkins, III et al.	U.S. Patent No. 10,521,780

	Floyd et al.		U.S. Patent No. 10,713,727
Which teaches in col. 9, lines 43-65 how blocks are added to a blockchain
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Tran whose telephone number is (571) 272-3842.  The examiner can normally be reached from 7:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        2 July 2021